Dibell, J.
The defendant, John Rempel, was indicted for wrongfully and unlawfully advocating by oral speech that the citizens of the state should not aid and assist the United States in prosecuting the war with its public enemies in violation of Laws 1917, p. 764, c. 463. He appeals from a judgment of conviction.
*53Rempel was arrested in the village of Butterfield, Watonwan county, on July 21, 1918. He was being taken to the county jail at St. James by a number of volunteer citizens in an automobile. Rempel asked one of the men who was paying him, and he replied that he was working for the government free of charge. Rempel then said: “To hell with this government. We will have a government that will fix you fellows.” Rempel denies that he used this language. The evidence that he did i° sufficient. He says that the language he did use had some reference to the state government. The evidence suggests that there was some feeling in the community against Rempel and that his loyalty was in question. He had been active in local controversies. It also appears that his three sons were in war service for this country. The language which he used and as it was used cannot be construed as teaching or-advocating that the citizens of the state should not assist the Hnited States in its war with its public enemies, within the prohibition of the statute. See State v. Rempel, supra, pages 50, 51, 172 N. W. 888, and cases cited. The war was not under discussion nor was it mentioned. The conviction is .without a basis in the evidence.
Judgment reversed.